Filed 6/16/15 P. v. Mota CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C077173

         v.                                                                       (Super. Ct. Nos. 14F1432,
                                                                                     13F5597, 13F6715 )
DARLYNE DANETTE MOTA,

                   Defendant and Appellant.

         Appointed counsel for defendant Darlyne Danette Mota asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment. We provide the
following brief description of the facts and procedural history of the case. (See People v.
Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
       On August 16, 2013, defendant walked out of a Rite Aid drug store with
alcoholic beverages she did not pay for. Defendant was arrested, charged in Shasta
County Superior Court case No. 13-05597 (No. 5597), and released on bail.
       On September 16, 2013, defendant walked out of a Raley’s supermarket with
several items including alcoholic beverages she did not pay for. Defendant was
followed by the Raley’s store manager to an adjacent business, “SHOPKO.” The
Raley’s store manager believed defendant intended to take items from SHOPKO without
paying for them, and warned the SHOPKO employees. Defendant was arrested and
charged with multiple crimes in Shasta County Superior Court case No. 13-06715
(No. 6715).
       In case No. 6715, defendant pled no contest to burglary (Pen. Code, § 459)1
and admitted to being previously convicted of assault with a deadly weapon (§ 245,
subd. (a)(1)). In case No. 5597, defendant pled no contest to petty theft with a prior
theft conviction (§ 666) and admitted to being previously convicted of assault with a
deadly weapon (§ 245, subd. (a)(1)). In exchange for defendant’s plea, the remaining
charges in both matters were dismissed with Harvey2 waivers along with two unrelated
cases. Defendant reserved the right to argue her prior conviction was not a strike
offense and the People agreed defendant would serve a maximum term of four years
in state prison if the prior conviction were determined to be a strike offense. The trial
court later found defendant’s prior conviction was, in fact, a strike offense.




1      Undesignated statutory references are to the Penal Code.
2      People v. Harvey (1979) 25 Cal. 3d 754.



                                              2
       On March 15, 2014, Ronald Fallows heard “some commotion” outside his
apartment. Fallows went outside and approached defendant. Defendant waved a large
stick at Fallows, “nick[ing]” his glasses. As defendant swung the stick at Fallows, she
threatened to hurt him. She also said: “I’m going to [f] you up right now.” Defendant
then hit a small dog with the large stick.
       Defendant was arrested and charged with multiple crimes in Shasta County
Superior Court case No. 14-1432 (No. 1432). The trial court later denied defendant’s
motion for new counsel and defendant pled no contest in case No. 1432 to making a
criminal threat. (§ 422.) Defendant also admitted she was previously convicted of
assault with a deadly weapon by means likely to inflict great bodily injury. (§§ 245, subd
(a)(1) & 12022.7.) In exchange for defendant’s plea, the remaining charges and
allegations were dismissed.
       The trial court subsequently sentenced defendant in case Nos. 5597, 6715, and
1432 to serve an aggregate term of five years four months in state prison. The court
ordered defendant to pay various fines and fees and awarded her a total of 441 days of
custody credit. Defendant appeals without a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              3
                                    DISPOSITION
     The judgment is affirmed.



                                                  HOCH   , J.



We concur:



   NICHOLSON       , Acting P. J.



     MURRAY        , J.




                                         4